People v Clarke (2015 NY Slip Op 00547)





People v Clarke


2015 NY Slip Op 00547


Decided on January 21, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 21, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

PETER B. SKELOS, J.P.
MARK C. DILLON
ROBERT J. MILLER
HECTOR D. LASALLE, JJ.


2013-07782
2013-07784

[*1]The People of the State of New York, respondent, 
vTravis Clarke, appellant. (Ind. Nos. 12-01104, 13-00152)


Jason M. Bernheimer, P.C., Katonah, N.Y., for appellant.
Janet DiFiore, District Attorney, White Plains, N.Y. (Laurie Sapakoff and Steven A. Bender of counsel), for respondent.

DECISION & ORDER
Appeals by the defendant from two judgments of the Supreme Court, Westchester County (Zambelli, J.), both rendered June 11, 2013, convicting him of attempted murder in the second degree under Indictment No. 12-01104 and criminal possession of a weapon in the third degree under Indictment No. 13-00152, upon his pleas of guilty, and imposing sentences.
ORDERED that judgments are affirmed.
The defendant's contention that his pleas of guilty were not knowingly, voluntarily, and intelligently entered is unpreserved for appellate review, since he did not move to withdraw his pleas of guilty or vacate the judgments of conviction (see People v Lopez, 71 NY2d 662, 665; People v Williams, 110 AD3d 746,747). Contrary to the defendant's contention, the exception to the preservation requirement does not apply here, since the defendant's recitation of the facts underlying the crimes to which he pleaded guilty did not clearly cast significant doubt on his guilt, negate an essential element of the crimes, or call into question the voluntariness of the pleas (see People v Lopez, 71 NY2d at 666; People v Williams, 110 AD3d at 747).
In addition, appellate review of the defendant's claims concerning his factual allocution at the plea proceeding is precluded by his valid waiver of the right to appeal (see People v Lopez, 6 NY3d 248, 255; People v King, 115 AD3d 986, 987; People v Budden, 77 AD3d 672).
SKELOS, J.P., DILLON, MILLER and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court